Citation Nr: 0704961	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic heart 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right (major) carpal tunnel syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for left (minor) carpal tunnel syndrome.

4.  Entitlement to a rating in excess of 30 percent for right 
(major) shoulder chronic tendinitis.

5.  Entitlement to a rating in excess of 20 percent for left 
(minor) shoulder chronic tendinitis.

6.  Entitlement to a rating in excess of 10 percent for left 
(minor) elbow ankylosing spondylitis.

7.  Entitlement to a rating in excess of 60 percent for 
cervical spine ankylosing spondylitis with fusion.

8.  Entitlement to a rating in excess of 60 percent for 
lumbar spine ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) that denied service 
connection for a chronic heart disorder; established service 
connection for right (major) carpal tunnel syndrome and left 
(minor) carpal tunnel syndrome; assigned 10 percent ratings 
for those disabilities; recharacterized the veteran's 
ankylosing spondylitis of the lumbar spine, the shoulders, 
and the left elbow as lumbar spine ankylosing spondylitis 
evaluated as 40 percent disabling; right (major) shoulder 
ankylosing spondylitis evaluated as 20 percent disabling, 
left (minor) shoulder ankylosing spondylitis evaluated as 20 
percent disabling, and left (minor) elbow ankylosing 
spondylitis evaluated as 10 percent disabling; and denied 
increased ratings for the veteran's bilateral hearing loss 
disability and cervical spine ankylosing spondylitis with 
fusion. 

In August 2003, the RO increased the rating for the veteran's 
cervical spine disability from 30 to 60 percent and the 
rating for his lumbar spine disability from 40 to 60 percent.  
In March 2005, the RO received written notification that the 
veteran was withdrawing his earlier request for a Board 
hearing.  

This matter was previously before the Board in February 2006 
at which time the Board denied a rating in excess of 10 
percent for service-connected bilateral hearing loss, and 
remanded the remaining issues for additional development.  In 
a June 2006 rating decision, the RO increased the rating for 
the veteran's service-connected chronic tendonitis 
(tendinitis) of the right shoulder from 20 to 30 percent 
disabling, effective the date of the grant of service 
connection, i.e., April 4, 2001.


FINDINGS OF FACT

1.  There is no competent and persuasive medical evidence 
that the veteran presently has a heart disability.

2.  Since the initial grant of service connection, the 
veteran's carpal tunnel syndrome of the right upper extremity 
is productive of mild incomplete paralysis.

3.  Since the initial grant of service connection, the 
veteran's carpal tunnel syndrome of the left upper extremity 
is productive of mild incomplete paralysis.

4.  The veteran's right (major) shoulder disability has been 
manifested by abduction ranging from 45 to 85 degrees and 
some pain on motion, without functional impairment equivalent 
to limitation of motion to 25 degrees from side.

5.  The veteran's left (minor) shoulder disability has been 
manifested by abduction ranging from 45 to 85 degrees and 
some pain on motion, without functional impairment equivalent 
to limitation of motion to 25 degrees from side.

6.  The veteran's left (minor) elbow disability is shown to 
be productive of extension limited to 30 degrees and flexion 
limited to 130 degrees with pain and tenderness; ankylosis at 
a favorable angle between 90 degrees and 70 degrees has not 
been demonstrated.

7.  The veteran's service-connected ankylosis of the cervical 
spine is not manifested by unfavorable ankylosis of the 
entire spine.

8.  At no time during the appeal period has the veteran's 
service-connected ankylosis of the lumbar spine been 
manifested by unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart 
disability are not met.  38 U.S.C.A. §§1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  Since the initial grant of service connection, the 
criteria for a rating in excess of 10 percent for right wrist 
carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215, 4.124a, Diagnostic Code 
8515 (2006).

3.  Since the initial grant of service connection, the 
criteria for a rating in excess of 10 percent for left wrist 
carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215, 4.124a, Diagnostic Code 
8515 (2006).

4.  The criteria for a rating in excess of 30 percent for 
right shoulder tendinitis have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2006).

5.  The criteria for a rating in excess of 20 percent for 
left shoulder tendinitis have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2006).

6.  The criteria for the assignment of an initial rating in 
excess of 10 percent for ankylosing spondylitis of the left 
elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5206-5208, 5213 (2006).

7.  The criteria for assignment of a rating greater than 60 
percent for ankylosing spondylitis of the cervical spine with 
fusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5286 (prior to September 26, 2003), 5240 (effective September 
26, 2003).

8.  The criteria for assignment of a rating greater than 60 
percent for ankylosing spondylitis of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5286 
(prior to September 26, 2003), 5240 (effective September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in April 
2002, which was prior to the November 2002 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2002 letter as well as a December 2004 
letter, and the August 2003 statement of the case and June 
6006 supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the letters 
above implicitly notified the appellant that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was advised to identify any source of evidence and that VA 
would assist him in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence he may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
provided with notice of the disability rating and effective 
date elements in a September 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and affording the veteran examinations during 
the appeal period.  Additionally, the appellant was provided 
with the opportunity to testify at a Board hearing, a request 
that he later withdrew.  The appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.


II.  Analysis

A.  Service Connection for a Heart Disability

Facts

The veteran's service medical records are devoid of 
complaints or findings regarding heart problems.  

In April 2001, the veteran filed a claim for service 
connection for a number of disabilities, to include a heart 
disability.  

In August 2002, the veteran underwent a VA examination where 
he denied having a heart condition.  He was diagnosed as 
having no history of diagnosis of heart disease.

In a notice of disagreement received in February 2003, the 
veteran enclosed results of a myocardial perfusion test that 
VA performed in October 2002.  He remarked that he did not 
understand the "reading" and was leaving it to VA to decide 
if he had a problem or not.

In March 2006, the RO received VA outpatient treatment 
records from medical facilities in Battle Creek, Michigan, 
and Ann Arbor, Michigan.  These records are dated from 2004 
to 2006.  They note that the veteran had no cardiac history 
and that he denied experiencing any chest pain, shortness of 
breath, dizziness or numbness of his extremities.  They are 
devoid of a diagnosis of a heart disability.  

During a VA heart examination in April 2006, the veteran 
denied a history of coronary artery disease, myocardial 
infarction or angina.  He did report a history of 
hypertension of several years' duration.  He denied having 
any heart problems in service.  Echocardiogram results 
revealed an ejection fraction of 45 percent.  Valves were 
grossly normal.  The conclusion was that it was a limited 
study.  Also noted were results of a myocardial perfusion 
scan performed in October 2002 that showed a small size, mild 
degree inferolateral perfusion defect which was fixed most 
consistent with diaphragmatic attenuation artifact.  There 
was no scintigraphic evidence of adesoine induced reversible 
perfusion abnormalities.  The examiner diagnosed the veteran 
as having no evidence of heart disease.  With respect to the 
inferolateral defect noted on the 2002 myocardial perfusion 
scan, the examiner stated that it was not suggestive of 
coronary artery disease.  He noted that the veteran did not 
have cardiac catheterization and was not on treatment for 
coronary artery disease.  He was also diagnosed as having 
hypertension that was well controlled on antihypertensive 
therapy.

Law and Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2006).

The veteran's service medical records do not show that he had 
any heart problems in service nor does he contend otherwise.  
Indeed, the veteran denied during an April 2006 VA 
examination that he had a history of heart problems that 
began in service.  Rather, the veteran filed his claim on the 
basis of a myocardial perfusion scan that was performed in 
October 2002 revealing a small size, mild degree 
inferolateral perfusion defect.  He told VA that he did not 
understand this reading, but was leaving it to VA to 
determine if he had a heart problem.  However, the April 2006 
VA examiner, as well as a VA examiner in August 2002, 
concluded that the veteran had no evidence of heart disease.  
The April 2006 VA examiner explained that the inferolateral 
defect on the 2002 myocardial perfusion scan was a 
diaphragmatic artifact and was not suggestive of coronary 
artery disease.  

Regarding service connection on a secondary basis, there is 
no evidence, medical or otherwise, that shows that the 
veteran has a cardiovascular disability secondary to his 
service-connected hypertension.  See 38 C.F.R. § 3.310.  In 
fact, the April 2006 VA examiner stated that the veteran's 
hypertension was well controlled with antihypertensive 
therapy.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In the instant case, the appeal must be denied because the 
first essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.

In the absence of competent and probative (persuasive) 
medical evidence establishing that the veteran has a heart 
disability for which service connection is sought, the claim 
for service connection must be denied.  Because the competent 
evidence neither supports the claim, nor is in relative 
equipoise on the question of the existence of a current 
disability-the pivotal question in this case- the benefit-of-
the-doubt doctrine is not applicable in the adjudication of 
this claim.  See 38 U.S.C.A. § 5107(b).

B.  Increased Rating Claims

Facts

VA outpatient records in 1986 show that the veteran had 
bilateral carpal tunnel syndrome that was not responsive to 
conservative treatment.  In June 1986, he underwent left 
carpal tunnel release and in November 1986 he underwent right 
carpal tunnel release.

In April 2001, the veteran filed a claim for service 
connection for a number of disabilities, to include 
spondylitis and carpal tunnel syndrome.

Findings during an April 2001 VA aid and attendance 
examination revealed that the veteran had decreased range of 
motion in straightening his left arm at the elbow and a 
history of ankylosing spondylitis with decreased range of 
motion of the spine.  In addition, he was noted to only bend 
forward 30 degrees at the waist and had a limited ability to 
turn his head secondary to ankylosing spondylitis.

During another VA aid and attendance examination in October 
2001, the veteran was requesting aid status due to his 
bilateral below-the-knee amputations.  On examination he did 
not appear to be in distress.  He was noted to be status post 
bilateral knee amputation requiring the use of a wheelchair 
as he had not been able to tolerate prosthetic equipment 
secondary to bilateral knee pain.  It is also noted that the 
veteran was not a surgical candidate.  His complaints 
included bilateral shoulder pain because he was dependent on 
his upper extremity for transferring.  He had decreased grip 
bilaterally, but was able to feed, button, and clothe himself 
without much difficulty.  His wife was also able to assist 
him.  

VA outpatient records in 2001 show that the veteran was seen 
on multiple occasions for arthritis of various joints, to 
include the wrists, elbows and joints.  A September 2001 
record notes that the veteran had puffy wrists and requested 
x-rays because of his concern that his arthritis was getting 
worse.  X-rays were taken in September 2001 revealing mild 
degenerative changes in the shoulders and elbows.  X-ray 
films of the wrists were essentially unremarkable.

During an August 2002 VA examination, the veteran complained 
of worsening back and neck pain and very limited motion in 
his neck.  He was noted to be a below-the-knee bilateral 
amputee who, for the previous 50 years, had walked around 
with prostheses.  It is further noted that he had been 
confined to a wheelchair in the last year because of his 
knees.  He complained of numbness in the last three fingers 
of both hands and shoulder stiffness.  Examination of his 
wrists revealed range of motion from 0 to 55 degrees on 
flexion, 0 to 35-50 degrees on extension with no complaints 
with just passive range of motion.  He began to complain of 
numbness and pain when performing certain tests.  The upper 
back and cervical spine were noted to be mostly fused, with 
basically no lateral movement of the cervical spine.  There 
was no rotation of the cervical spine or flexion, and 
extension of the cervical spine was very minimal 1-2 degrees 
at the most.  The veteran complained of stiffness and pain.  
Rotation of the lower spine 0 to 10 degrees with complaints 
of significant pain and stiffness.  Lumbar spine flexion was 
0 to 5 degrees with complaints of pain.  Right shoulder 
abduction was 0 to 85 degrees with complaints of pain and 
adduction was from 0 to 20-25 degrees with no complaints of 
pain.  Shoulder flexion was 0 to 35 degrees with complaints 
of stiffness and pain, and extension was 0 to 85 degrees also 
with complaints of stiffness and pain.  The examiner said 
that both shoulder joints were "pretty much the same."  X-
rays were performed.  The veteran was diagnosed as having 
recurrent episode of bilateral carpal tunnel syndrome, 
worsening ankylosing spondylitis of the cervical spine, and 
cervical spine osteoporosis.  The examiner stated that the 
veteran's ankylosis and spondylosis of the cervical spine 
appeared to be worsening through the years.  He noted that 
the condition was progressive.

In October 2003, the veteran underwent a VA orthopedic 
examination for purposes of evaluating his bilateral hip and 
knee conditions.  He was noted to be in a wheelchair and 
unable to walk.  

Also in October 2003 the veteran's spouse submitted a 
statement asserting that the veteran was having more trouble 
with his disabilities which had worsened in the past few 
years.  She reported that he was having more trouble with his 
hips and knees and was spending more time in his wheelchair.

The veteran reported during a VA psychology evaluation in 
September 2004 that he accepted an early retirement 
approximately 30 years earlier.  

During a May 2005 aid and attendance examination, the veteran 
reported difficulties with all joints in his body that caused 
him both pain and further discomfort, as well as problems 
with his ability to ambulate when using his prosthetic legs.  
He said he uses his bilateral below the knee prostheses, but 
estimated using his wheelchair 80 percent of the time.  The 
veteran was not observed walking during the examination, but 
relied on his manual wheelchair.  He reported being able to 
propel his wheelchair around the house, but for any longer 
distances he experiences pain and discomfort in his 
shoulders, wrists and hands.  He also reported that he has 
episodes of carpal tunnel syndrome that cause him quite a bit 
of discomfort.

In March 2006, the RO received VA outpatient treatment 
records from medical facilities in Battle Creek, Michigan, 
and Ann Arbor, Michigan.  The records are dated from 2004 to 
2006.  They show that the veteran was seen for various 
ailments, including ankylosing spondylitis with limitation of 
motion.  A March 2005 record notes that the veteran had a 
rigid neck and no range of motion other than turning his 
body.  A January 2006 record notes that the veteran had 
ankylosing spondylitis with severe neck limitations.  The 
veteran was noted to be walking on bilateral prostheses 
during this period.  

During a VA orthopedic examination in April 2006, the veteran 
reported joint pain, particularly in his back and neck.  He 
also complained of sore shoulders and limited motion, 
weakness and pain in his left elbow.  Findings of the right 
and left shoulders revealed a normal contour.  There was no 
atrophy or deformity.  Active range of motion on abduction 
was 45 degrees with complaint of pain, forward flexion of 45 
degrees with complaint of pain, external rotation of 40 
degrees with pain, and internal rotation of 30 degrees with 
pain.  Both sides were noted to be equal.  Power was 4/5 and 
there was crepitation on movement.  Examination of the left 
elbow revealed no deformity.  Tenderness was noted.  Range of 
motion included extension to 30 degrees with pain, flexion to 
130 degrees with pain, supination to 60 degrees and pronation 
to 45 degrees with pain.  Power was 4/5.  Examination of the 
wrists revealed surgical scars with no swelling or tenderness 
around the wrist joint.  Range of motion was full and power 
was satisfactory without any pain.  There was no sensory loss 
over the palm of the hand.  Tinel and Phalan tests were 
negative.  X-rays of the shoulders revealed arthritis on the 
right side, but a normal left side.  Elbow x-rays were also 
normal.  

The veteran was diagnosed as having chronic tendinitis of 
both shoulders including acromioclavicular (AC) arthritis of 
the AC joint on the right side, partial ankylosis of the 
elbows without evidence of arthritis, and residual scars from 
previous carpal tunnel release surgeries without any residual 
carpal tunnel manifestations in his hands.  The examiner 
opined that the veteran had minimal limitation of activity 
imposed by his right and left shoulders and left elbow 
disabilities.  He noted that the veteran had adequate power 
and adequate range of motion consistent with some activity 
using his arm.  He further stated that there was no 
impairment of function of the veteran's hands due to residual 
carpal tunnel syndrome.  The examiner went on to note that 
the effects of the disabilities on the veteran's ordinary 
activities was minimal to moderate in degree.  He said there 
was minor weakening of movement of the shoulders and no 
evidence of fatigability or incoordination.  He said the 
veteran exhibited pain with the use of his upper extremities, 
but he could not determine any pain or weakness in terms of 
degree of additional range of motion loss or any ankylosis.  
He concluded by opining that the impact of the veteran's 
shoulder, left elbow and both carpal tunnel syndrome 
residuals upon his vocational pursuits were minimal to 
moderate.  

Also in April 2006 the veteran underwent a VA examination for 
his claimed heart disability.  During this examination, the 
veteran gave a history of bilateral carpal tunnel syndrome 
surgery in the late 70s and early 80s, and reported a 
recurrence of intermittent tingling and numbness of the 
fingers.  He said then numbness was intermittent and 
increasing in frequency and he also reported pain in his 
fingers.  He denied wearing splints.  On examination his hand 
grip was normal and there was no atrophy.  Tinel's and 
Phalen's signs were negative.  Vibration sense was intact on 
all the fingers except the fourth and fifth fingers of the 
left hand where it was slightly decreased.  Electromyography 
of both upper extremities revealed findings consistent with 
left ulnar sensory neuropathy.  There was no 
electrodiagnostic evidence of carpal tunnel.



Law and Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the bilateral carpal tunnel increased rating 
claims arise from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of these disabilities is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

1.  Carpal Tunnel Syndrome of the Right and Left Wrists

The RO has evaluated the veteran's bilateral carpal tunnel 
syndrome as 10 percent disabling in each upper extremity 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Under this section, a minimum 10 percent evaluation is 
assigned for mild incomplete paralysis of the median nerve, 
regardless of which extremity (major or minor) is involved.  
In cases of moderate incomplete paralysis, a 30 percent 
evaluation is warranted for a major extremity, whereas a 20 
percent evaluation is in order for a minor extremity.  In 
severe cases, a 50 percent evaluation is assigned for a major 
joint, and a 40 percent evaluation is assigned for a minor 
joint.  For complete paralysis of the median nerve, a 70 
percent rating is warranted for the major extremity and a 60 
percent rating is warranted for the minor extremity.  

The veteran's main complaints regarding his wrist 
disabilities include recurrent pain and numbness, 
particularly when operating his wheelchair for any distance.  
He was noted to have decreased grip strength bilaterally 
during an October 2001 aid and attendance examination and 
complained of "puffy wrists" during a 2001 outpatient 
visit.  During an October 2002 VA examination, he was 
diagnosed as having recurrent bilateral carpal tunnel 
syndrome manifested by subjective complaints of finger 
numbness and pain.  However, during a more recent VA 
examination in April 2006, the veteran was noted to have no 
swelling or tenderness and he had satisfactory power without 
pain.  There was no sensory loss over the palm of the hand.  
Tinel and Phalan tests were negative.  He was diagnosed as 
having no residual manifestations of carpal tunnel syndrome.  
In short, findings with respect to the median nerves have 
ranged from normal to minimal on examination.  Accordingly, 
the Board finds that the veteran is appropriately rated as 10 
percent disabled under Code 8515 for mild incomplete 
paralysis of the median nerve in both upper extremities.  The 
veteran's symptoms as noted above simply do not approximate 
the criteria for moderate paralysis of the median nerve.

Alternative ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, for limitation of motion of the wrists is not warranted 
since 10 percent is the maximum rating under this code and 
thus would not afford the veteran any higher ratings.  
Moreover, range of motion findings which include flexion of 0 
to 55 degrees and extension of 0 to 50 degrees during an 
August 2002 VA examination, and full range of motion during 
an April 2006 VA examination, do not even meet the criteria 
for a 10 percent rating.  Such criteria require palmar 
flexion limited in line with forearm or dorsiflexion less 
than 10 percent.  Id.

In sum, the evidence does not support initial evaluations in 
excess of 10 percent for carpal tunnel syndrome of the right 
and left wrists, and the veteran's claims for these benefits 
must be denied.  38 C.F.R. § 4.7.  As the preponderance of 
the evidence is against these claims, the benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107 (West 
2002).

2.  Chronic Tendinitis (previously evaluated as ankylosing 
spondylitis) of the
Right and Left Shoulders 

The evidence pertinent to the veteran's right and left 
shoulder disabilities consists primarily of examination 
findings from VA examinations performed in August 2002 and 
April 2006.  Also on file are VA outpatient records dated 
from 2001 to 2006 that occasionally note the veteran's 
complaints of pain in various joints, to include the 
shoulders.  

The veteran has been found to be right handed.  Under the 
rating schedule, arthritis is rated based on limitation of 
motion of the joint involved, under the appropriate 
diagnostic code for that joint.  If the limitation of motion 
is noncompensable under the appropriate diagnostic code, the 
arthritis is rated at 10 percent for each major joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Code 5201 for limitation of motion of the arm (which is 
what the veteran is presently rated under), 20 percent 
ratings are assigned for both the major and minor upper 
extremities if motion is limited to shoulder level.  If 
motion is limited to midway between side and shoulder level, 
a 30 percent rating is warranted for the major extremity and 
a 20 percent rating is warranted for the minor extremity.  If 
motion is limited to 25 degrees from the side, a 40 percent 
rating is warranted for the major extremity and a 30 percent 
rating is warranted for the minor extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5201. 

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

In the instant case, examination findings in August 2002 
revealed shoulder abduction to 85 degrees (both shoulders 
were noted to be about the same), and in April 2006 the 
veteran demonstrated shoulder abduction to 45 degrees.  These 
findings simply do not meet the criteria for a 30 percent 
rating for the minor extremity or a 40 percent rating for the 
major extremity requiring limitation to 25 degrees from the 
side under Code 5201.  See 38 C.F.R. § 4.71, Plate 1.

The Board has considered a higher rating based on functional 
loss due to pain and weakness, weakened movement, excess 
fatigability and incoordination, pursuant to the provisions 
of 38 C.F.R. §§  4.40, 4.45 and 4.59; Deluca, supra.  
However, the findings noted above are best reflected in the 
criteria for the present 30 and 20 percent evaluations under 
Code 5201, and not the next higher evaluations.  This is so 
in view of the fact that the April 2006 examiner opined that 
the veteran had minor weakening of movement of the shoulders, 
but no evidence of fatigability or incoordination.  He also 
said that the veteran exhibited pain with use of his upper 
extremities, but he could not determine any pain or weakness 
in terms of additional range of motion loss or ankylosis.  He 
further opined that the limitation of activity imposed by the 
veteran's right and left shoulders was minimal.  In short, 
the evidence does not show additional functional loss due to 
pain or other factors that would further limit motion so as 
to result in limitation of the arm to 25 degrees from the 
side.  See Diagnostic Code 5201.

Moreover, there are no other potentially applicable codes 
that would warrant higher evaluations.  That is, the 
veteran's symptoms do not approximate a higher than 30 
percent evaluation for the right shoulder or higher than a 20 
percent evaluation for the left shoulder under Diagnostic 
Code 5202 requiring impairment of the humerus, fibrous union; 
nor do they approximate ankylosis that is intermediate 
between favorable and unfavorable.  See Diagnostic Code 5200.

For the foregoing reasons, the Board finds that the present 
30 percent evaluation for the veteran's right shoulder 
disability and 20 percent evaluation for his left shoulder 
disability most approximate his level of disability, and his 
claims for increased ratings must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107 (West 2002).

3.  Partial Ankylosis of the Left (minor) Elbow (previously 
evaluated as ankylosis spondylitis) 

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5206.

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited by 45 degrees, and a 20 percent evaluation requires 
that extension be limited by 75 degrees.  (Higher evaluations 
are available for greater limitation of motion.)  38 C.F.R. § 
4.71a, Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Code 5208.

Limitation of supination of the arm to 30 degrees or less is 
rated 10 percent; and limitation of pronation of the arm is 
rated 20 percent when motion is lost beyond the last quarter 
of arc and the hand does not approach full pronation.  38 
C.F.R. § 4.71a, Code 5213.

For purposes of this decision, the normal motion of an elbow 
is from 0 degrees to 145 degrees of flexion, 0 to 80 degrees 
of forearm pronation, and 0 to 85 degrees of forearm 
supination. 38 C.F.R. § 4.71, Plate I.

In this case, the veteran's left elbow disability is 
productive of extension limited to 30 degrees and flexion to 
130 degrees, with complaints of pain at the end of motion.  
Tenderness was also noted on examination.  Supination was to 
60 degrees and pronation to 45 degrees.  Additional findings 
included no deformity or swelling and power of 4/5.  Based on 
a strict adherence to the rating schedule for limitation of 
motion, the veteran's left forearm flexion and extension of 
the minor extremity do not even meet the criteria for a 
noncompensable evaluation.  Further, in view of the findings 
of no arthritis during the April 2006 VA examination, a 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 is not applicable.

However, in view of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. at 204-07, and evidence showing motion 
limited by pain as well as clinical findings of left elbow 
tenderness, these findings equate to the degree of disability 
contemplated by the criteria for a 10 percent evaluation.

A higher than 10 percent rating is simply not warranted when 
considering the veteran's actual ranges of motion noted 
above.  In addition, the April 2006 examiner opined that the 
limitation of activity imposed by the veteran's left elbow 
was minimal and the impact of his left elbow upon his 
vocational pursuits was minimal to moderate.

Furthermore, while the veteran has been diagnosed as having 
partial ankylosis of the left elbow, he has not been shown to 
have favorable ankylosis of the left elbow, at an angle 
between 90 degrees and 70 degrees, and therefore does not 
meet the minimum, 30 percent, criteria under Diagnostic Code 
5205.  The veteran also has not demonstrated the combination 
of forearm flexion limited to 100 degrees and extension 
limited to 45 degrees and thus does not meet the criteria for 
a 20 percent rating under Diagnostic Code 5208.  In addition, 
there are no findings to meet the criteria under Diagnostic 
Code 5209 for a 20 percent rating for a flail joint fracture, 
with marked cubitus varus or cubitus valgus deformity or with 
an ununited fracture of the head of the radius.

Overall, the evidence does not support an evaluation in 
excess of 10 percent for the service-connected left elbow 
disability, and the veteran's claim for this benefit must be 
denied.  38 C.F.R. § 4.7.



4.  Ankylosing Spondylitis of the Lumbar Spine and of the 
Cervical Spine with Fusion

During the pendency of this appeal, in August 2003, the RO 
increased the veteran's ratings for his cervical and 
lumbosacral spine disabilities to 60 percent disabling, 
effective the date of his April 2001 claim.  Thus, the 
question presently before the Board is whether the veteran's 
cervical and lumbosacral spine disabilities warrant higher 
than 60 percent ratings.   

Also during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of 
amendments.  The initial rating criteria were considered 
through the point when the RO increased the veteran's ratings 
for his cervical and lumbosacral spine disabilities to 60 
percent in August 2003, and the new criteria were considered 
and addressed in a June 2006 supplemental statement of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The criteria for a higher than 60 percent rating under the 
previous version of the rating criteria provided as follows:

Under Code 5285, a 100 percent rating requires fracture of 
the vertebra with residuals of cord involvement, bedridden, 
or requiring long leg braces.  Special monthly compensation 
is to be considered; with lesser involvement rate for limited 
motion, nerve paralysis.   

Under Code 5286, a 100 percent rating requires complete bony 
fixation (ankylosis) at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

The general rating formula for a rating higher than 60 
percent for diseases and injuries of the spine is as follows:

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

As a starting point, it should be noted that the VA Medical 
Administrative Service cancelled the veteran's scheduled 
spine examination in March 2006 for reasons that are not 
clear.  Nonetheless, the Board finds that findings from a VA 
examination in August 2002, as well as VA outpatient records 
through January 2006, present sufficient evidence in which to 
properly rate the veteran's cervical and lumbar spine 
disabilities.  

The medical evidence with respect to the veteran's cervical 
spine clearly shows that he has very limited motion.  In this 
regard, the August 2002 VA examiner remarked that the 
veteran's cervical spine was fused with no lateral movement, 
no rotation, and no flexion.  He also noted that the veteran 
had very limited extension of one to two degrees.  He added 
that the veteran's ankylosis spondylosis of the cervical 
spine appeared to be worsening through the years and was a 
progressive disability.  Accordingly, the veteran has been 
assigned an appropriate 60 percent rating under the old Code 
5286 for ankylosis of the spine at a favorable angle.  A 
higher than 60 percent rating under this code is simply not 
warranted since the veteran's cervical spine disability is 
not shown to be ankylosed at an unfavorable angle.

A higher than 60 percent rating is likewise not warranted 
under the new Code 5240 for the same reason.  That is, that 
the veteran is not shown to have ankylosis of the entire 
spine at an unfavorable angle.  38 C.F.R. § 4.71a (2006).

With respect to the veteran's lumbosacral spine disability, 
an April 2001 VA outpatient record notes that the veteran 
could bend forward to 30 degrees.  Findings in August 2002 
revealed minimal flexion from 0 to 5 degrees and rotation 
from 0 to 10 degrees with subjective symptoms of significant 
pain and stiffness.  These symptoms are also reflected in VA 
outpatient records from 2001 to 2006, along with diagnoses of 
ankylosing spondylitis of various joints with limitation of 
motion.  

The findings noted above are most consistent with a 60 
percent rating under the former Code 5286 for ankylosis of 
the spine at a favorable angle.  A higher than 60 percent 
rating is not warranted under either the former Code 5286 or 
the new Code 5237 in view of the absence of evidence showing 
ankylosis of the spine at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2002), Diagnostic Code 5237 
(2006). 

The Board has considered higher ratings based on functional 
loss due to pain and weakness, weakened movement, excess 
fatigability and incoordination, pursuant to the provisions 
of 38 C.F.R. §§  4.40, 4.45 and 4.59; Deluca, supra.  
However, the findings noted above, to include pain, are best 
reflected in the criteria for the present 60 percent 
evaluations, and not the next higher evaluation.  

Based on the foregoing, the evidence does not support higher 
than 60 percent ratings for the veteran's service-connected 
lumbar and cervical spine disabilities, and the veteran's 
claim for these benefits must be denied.  38 C.F.R. § 4.7.

5.  Extraschedular Consideration

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's disabilities on appeal.  
The veteran does not allege, and the evidence does not 
establish, that these disabilities cause marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations), or necessitate frequent periods of 
hospitalization.  In fact, the veteran has not worked in many 
years.  In this regard, the veteran reported during a VA 
psychology evaluation in September 2004 that he accepted an 
early retirement approximately 30 years earlier.  In light of 
the foregoing, the veteran's claims for higher evaluations 
for these disabilities do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards. The Board is 
thus not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-09 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

1.  Entitlement to service connection for a heart disability 
is denied. 

2.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's right (major) carpal tunnel syndrome is 
denied.

3.  Entitlement to an initial rating in excess of 10 percent 
for left (minor) carpal tunnel syndrome is denied.

4.  Entitlement to a rating in excess of 30 percent for right 
(major) shoulder chronic tendinitis is denied.

5.  Entitlement to a rating in excess of 20 percent for left 
(minor) shoulder chronic tendinitis is denied.

6.  Entitlement to a rating in excess of 10 percent for left 
(minor) elbow ankylosing spondylitis is denied.

7.  Entitlement to a rating in excess of 60 percent for 
cervical spine ankylosing spondylitis with fusion is denied.

8.  Entitlement to a rating in excess of 60 percent for 
lumbar spine ankylosing spondylitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


